The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 25, 2021

                                2021COA21

No. 16CA0441, People v. Forgette — Criminal Law — Conduct
Affecting Juries — Waiver

     In this criminal appeal a division of the court of appeals

addresses an issue of juror inattentiveness — namely, whether a

juror’s inattentiveness during the presentation of evidence deprived

the defendant of his statutory right to a jury of twelve. The division

considers this issue in light of the fact that defense counsel was

aware of the juror’s inattentiveness but didn’t request any remedy.

The division concludes that, under the circumstances of the case,

the defendant waived his claim to challenge the juror’s

inattentiveness on appeal. Because the division also rejects the

defendant’s other contentions, it affirms the defendant’s conviction

and sentence.
COLORADO COURT OF APPEALS                                        2021COA21


Court of Appeals No. 16CA0441
City and County of Denver District Court No. 14CR4805
Honorable Kenneth M. Laff, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Elliott J. Forgette,

Defendant-Appellant.


                       JUDGMENT AND SENTENCE AFFIRMED

                                    Division VI
                           Opinion by JUDGE WELLING
                            Fox and Freyre, JJ., concur

                          Announced February 25, 2021


Philip J. Weiser, Attorney General, William G. Kozeliski, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Jacob B. McMahon, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Elliott J. Forgette, appeals a district court’s

 judgment of conviction and sentence for burglary. This appeal

 presents an issue of juror inattentiveness — namely, whether a

 juror’s inattentiveness during the presentation of evidence deprived

 Forgette of his statutory right to a jury of twelve. We consider this

 issue in light of the fact that defense counsel was aware of the

 juror’s inattentiveness but didn’t request any remedy. We conclude

 that, under these circumstances, Forgette waived his claim to

 challenge the juror’s inattentiveness on appeal. Because we also

 reject his other contentions, we affirm Forgette’s conviction and

 sentence.

                           I.   Background

¶2    C.B. and N.R.J., along with a friend, returned to their home

 after dinner to discover a white sedan parked outside of their home

 and an unfamiliar man standing nearby. The three approached the

 man, asking if they could help him find something; he responded

 that he was looking for a nearby address. N.R.J. observed the man

 holding a package belonging to her neighbor and asked him if he

 took the package from her neighbor’s porch. The man didn’t

 answer and instead threw the package toward C.B. and N.R.J. The

                                   1
 man then ran away and drove off in the white sedan. When C.B.

 entered his home, he discovered some of his electronics were

 missing, so he called the police.

¶3    Across town, Officer Brandon Zborowski, unaware of the

 events at C.B. and N.R.J.’s home, stopped Forgette for a traffic

 violation. Forgette was uncooperative during the traffic stop and

 was arrested on that basis. The police eventually connected

 Forgette to the burglary of C.B. and N.R.J.’s home, leading to the

 charges in this case.

¶4    A jury convicted Forgette of second degree burglary of a

 dwelling, and the trial court sentenced him to twelve years in the

 custody of the Department of Corrections.

                             II.     Analysis

¶5    Forgette raises three issues on appeal. First, he contends that

 we must reverse his conviction because one of the jurors fell asleep

 during the presentation of evidence, depriving him of his statutory

 right to a twelve-person jury. Second, Forgette contends that the

 trial court committed two evidentiary errors when it admitted

 (1) photos of him taken while he was in custody and (2) testimony

 describing his unruly conduct during the traffic stop. Third, he


                                     2
 contends that the trial court erred when it imposed a more severe

 sentence based on its finding that he was on felony probation at the

 time of the burglary.

¶6       We address, and reject, each contention in turn below.

                            A.    Sleeping Juror

                    1.   Additional Factual Background

¶7       On the first day of trial, the jury was selected and two

 witnesses testified; there were no reports of sleeping jurors that first

 day.1

¶8       On the morning of the second day of trial, three witnesses

 testified. The second witness was C.B., who testified about his

 encounter with the man outside his home on the night in question.

 During cross-examination of C.B., the court asked counsel for both

 sides to approach the bench to discuss a scheduling matter. The

 following exchange occurred at the bench and outside of the

 hearing of the jury:

              THE COURT: . . . [H]ow long [do] you have to
              finish this witness[?]



 1On the first day of trial, the trial court dismissed the only
 alternate juror due to a scheduling conflict for that particular juror.
 This left the jury without an alternate.

                                      3
            [Defense Counsel K.]: I’m about five to ten
            minutes away from being done, probably closer
            to five.

            THE COURT: Then we have redirect.

            [Prosecutor G.]: [Juror Number Seven] is now
            asleep, Judge, and has been for about the last
            five minutes.

            THE COURT: Let’s take a break.

¶9     The court called a brief recess; there was no further discussion

  of the sleeping juror the remainder of the morning.

¶ 10   That afternoon, three more witnesses testified. N.R.J. was the

  second witness to testify in the afternoon. At the close of cross-

  examination of N.R.J., the court called counsel for both sides to the

  bench to discuss juror questions for the witness. During the bench

  conference, defense counsel indicated that the sleeping juror from

  before was, once again, asleep:

            THE COURT: All right. Any juror questions for
            [the witness]? Please send those to my bailiff.
            If counsel will approach.

            (The following proceedings were held at the
            bench out of the hearing of the jury:)

            [Defense Counsel C.]: Juror Number Seven is
            asleep, or I think next to your front --

            [Defense Counsel K.]: We’ve lost him again.



                                    4
THE COURT: Yes. He does appear to be dozing
off. I have been checking periodically, and he
had been fine. I also would note that in [sic]
the first time this was mentioned, he actually
asked a question of that juror [sic] -- I noticed
he passed one of the notes. So, I think he is
with us sometimes. I’ve been trying to keep an
eye on him, and I certainly have tapped the
microphone, which usually works. I noticed as
soon as we started to speak after that last
break, he was attentive. He does seem to be
eyes closed and being on sand at the moment.

[Defense Counsel C.]: I’m just concerned
because I don’t know if the Court observed
how long he’s been asleep.

THE COURT: Well, it’s probably been 15
minutes since I looked over at him.

[Defense Counsel C.]: Okay.

THE COURT: My law clerk indicates he keeps
perking up, but he saw him watching five
minutes ago. So, that’s as much as we can tell
you. We are trying to keep an eye on him.

[Defense Counsel K.]: Can we try to rouse him
now?

THE COURT: Well, we might as well do it when
we’re done with this discussion of jury
questions.

[Defense Counsel C.]: Of course.

(The following proceedings were held in open
court:)




                       5
             THE COURT: I understand the jury would like
             to take a break, so why don’t we do that now,
             and then we’ll take up these questions. So, if
             you’ll be back at 3:05, we will have a few more
             questions for you, possibly from the jury,
             ma’am, before we complete. And you can take
             a break as well. Please don’t have any contact
             with the jurors. And so, as always, please
             continue to follow my rules. Have a good
             break. Ring in about 3:05. Thank you.

¶ 11   The court then released the jurors for a short break before

  posing the jury’s questions.

¶ 12   There were no further reports or discussions of sleeping or

  inattentive jurors for the remainder of trial.

                               2.   Analysis

        a.    Any Objection to the Sleeping Juror Isn’t Preserved

¶ 13   As a threshold matter, Forgette contends that his objection to

  the sleeping juror was preserved because it was brought to the

  court’s attention. While we agree that the issue of the sleeping

  juror was brought to the court’s attention, defense counsel never

  requested a remedy and the trial court wasn’t presented with any

  specific objection to rule on.

¶ 14   Forgette’s counsel informed the trial court of the sleeping juror

  in a bench conference, but he never asked the court to do anything



                                     6
  about it. A statement that a juror was asleep during proceedings,

  without a request for a remedy or a specific objection, doesn’t

  present the court with anything to rule on and is, therefore,

  insufficient to preserve the issue. People v. Greer, 262 P.3d 920,

  924 (Colo. App. 2011); cf. People v. Ujaama, 2012 COA 36, ¶ 37.

  Therefore, we conclude that the issue is unpreserved.

¶ 15      Having concluded that the issue wasn’t preserved, we must

  determine whether the issue was waived, and thereby unreviewable,

  or merely forfeited and reviewable for plain error. But before we can

  resolve that issue, we must determine whether the defendant’s

  personal participation in any waiver is necessary or whether

  counsel can effectuate a waiver. Because the answer to that

  question hinges on the nature of the right at stake, we turn there

  next.

                      b.   Nature of the Right at Stake

¶ 16      In Colorado, a criminal defendant charged with a felony has a

  constitutional right to a twelve-person jury. See People v.

  Rodriguez, 112 P.3d 693, 699 (Colo. 2005) (interpreting Colo. Const.

  art. II, § 23). But a defendant’s constitutional rights — even

  fundamental constitutional rights — may be waived. See, e.g.,


                                      7
  Stackhouse v. People, 2015 CO 48, ¶ 8 (“[E]ven fundamental rights

  can be waived, regardless of whether the deprivation thereof would

  otherwise constitute structural error.”); see also Richardson v.

  People, 2020 CO 46, ¶ 24 (“Constitutional and statutory rights can

  be waived or forfeited.”).

¶ 17   “[I]ntensely personal and fundamental” rights, such as the

  right to counsel, the right to testify, and the right to a trial by jury,

  can only be waived through a knowing, voluntary, and intelligent

  waiver, executed personally by the defendant. Moore v. People,

  2014 CO 8, ¶ 9; see also People v. Bergerud, 223 P.3d 686, 693-94

  (Colo. 2010) (“Decisions such as whether to plead guilty, whether to

  testify, whether to waive a jury trial, or whether to take an appeal

  are so fundamental to a defense that they cannot be made by

  defense counsel, but rather must be made by the defendant

  himself.” (citing Jones v. Barnes, 463 U.S. 745, 751 (1983))).

  Among those personal rights is the right to trial by jury. Rice v.

  People, 193 Colo. 270, 271, 565 P.2d 940, 941 (1977).

¶ 18   Because the right to a jury trial is a personal right, inaction by

  counsel alone can’t operate as a waiver of a defendant’s right to a

  jury trial. See id. But the right implicated wasn’t Forgette’s right to


                                      8
  a jury trial. Indeed, all of the facts necessary to determine

  Forgette’s guilt were determined by the jury, not the court. And

  Forgette doesn’t contend otherwise. Instead, he contends that

  because one member of the jury was asleep for some portion of the

  trial, he was deprived of his right to a jury of twelve.

¶ 19   There is a distinction between the waiver of the right to a jury

  trial and the waiver of the right to a jury of twelve. A defendant’s

  waiver of a jury trial is “the defendant’s alone and may be made

  contrary to counsel’s advice.” Crim. P. 23(a)(5)(II). But the waiver

  of the right to a jury of twelve may be made by defendant or defense

  counsel. See People v. Chavez, 791 P.2d 1210, 1211 (Colo. App.

  1990) (counsel’s verbal request for a six-person jury, on the record,

  was sufficient to waive the statutory right to a twelve-person jury);

  cf. Crim. P. 23(a)(7) (providing that if a juror becomes unavailable

  during trial and there is no alternate “the defendant and the

  prosecution . . . may stipulate in writing or on the record in open

  court, with approval of the court, that the jury shall consist of less

  than twelve but no fewer than six in felony cases”); People v. Baird,

  66 P.3d 183, 189-90 (Colo. App. 2002).




                                      9
¶ 20        Because we conclude that the right at stake was continuing

  trial with a jury of fewer than twelve — not the right to a trial by

  jury itself — we reject Forgette’s contention that only he could waive

  the right at stake here. Instead we conclude that the right to insist

  on proceeding with a jury of twelve may be waived on behalf of a

  defendant by counsel. See Chavez, 791 P.2d at 1211 (rejecting the

  defendant’s contention that “the right to a twelve person jury is a

  fundamental right that cannot be waived by defense counsel” and

  holding that the requirement of a personal waiver “does not extend

  to a reduction in the number of jurors”). Accordingly, Forgette’s

  personal participation in the waiver wasn’t necessary for it to be

  effective.

       c.    Forgette, through Counsel, Waived Appellate Review of Any
                         Error Related to the Sleeping Juror

¶ 21        Having concluded that the defendant’s personal participation

  in a waiver isn’t required, we must next determine whether defense

  counsel’s statements and conduct constituted waiver or merely

  forfeiture.

¶ 22        Waiver requires evidence of an “intentional relinquishment of a

  known right or privilege.” Phillips v. People, 2019 CO 72, ¶ 16



                                       10
  (quoting People v. Rediger, 2018 CO 32, ¶ 39). Waiver may be either

  express or implied. See Rediger, ¶ 42. But we “do not presume

  acquiescence in the loss of fundamental constitutional rights, and

  therefore indulge every reasonable presumption against waiver.” Id.

  at ¶ 39 (quoting People v. Curtis, 681 P.2d 504, 514 (Colo. 1984)).

  The failure to timely assert a right, without a showing of intentional

  relinquishment, constitutes forfeiture, not waiver. Id. at ¶ 40.

  Importantly, the waiver of a right extinguishes review on appeal but

  forfeiture allows for review under the plain error standard. Id. at

  ¶ 35.

¶ 23      Over the last several years, our supreme court has provided

  considerable guidance regarding the often fuzzy line between waiver

  and forfeiture. See Phillips, 2019 CO 72; Cardman v. People, 2019

  CO 73; Rediger, 2018 CO 32; People v. Smith, 2018 CO 33.

  Certainly, the bar for finding waiver is high, but it’s not

  insurmountable. See Stackhouse, ¶¶ 5, 8, 10 (finding waiver of an

  improper courtroom closure).

¶ 24      We begin our analysis by reviewing the claims of error

  advanced in each of the four most recent supreme court cases on

  the subject. In Rediger, the defendant asserted that a discrepancy


                                     11
  between his charge and the jury instructions resulted in a

  constructive amendment of the charging document. Rediger, ¶¶ 8-

  11. At the close of evidence, defense counsel informed the court

  that he was “satisfied” with the prosecution’s proposed jury

  instructions, though they tracked the incorrect subsection of the

  statute. Id. On appeal, the People argued that Rediger’s claim was

  waived. Id. at ¶ 32. The supreme court concluded that “neglect,

  not intent, explains Rediger’s lack of an objection to the

  constructive amendment” because the record showed that neither

  the defendant nor his counsel knew of the discrepancy. Id. at

  ¶¶ 42, 44. This, the supreme court concluded, was forfeiture, not

  waiver. Id. at ¶ 47.

¶ 25   In Smith, the defendant asserted on appeal that a discrepancy

  between his charge and the jury instructions created an improper

  variance that resulted in a non-unanimous verdict. Smith, ¶ 10.

  When asked by the court during trial, however, defense counsel

  indicated that the relevant proposed jury instruction was

  “acceptable.” Id. at ¶ 6. On appeal, the People argued that Smith’s

  claim was waived. Id. at ¶ 11. The supreme court concluded that,

  by stating that the instructions generally were “acceptable” to him,


                                    12
  Smith didn’t intend to relinquish a variance claim; therefore, he

  didn’t waive the claim he was advancing on appeal. Id. at ¶ 22.

¶ 26   In Phillips, the defendant sought to suppress statements he

  made while in custody and a gun recovered from his car. Phillips,

  ¶ 6. But the trial court admitted both the statements and the gun.

  Id. On appeal, Phillips challenged the evidence on different grounds

  than those raised in his suppression motion, and a division of this

  court concluded that those new contentions were waived. Id. at ¶ 8.

  The supreme court reversed, concluding that the contentions

  weren’t waived but merely forfeited as the record was “barren of any

  indication that defense counsel considered raising the unpreserved

  contentions before the trial court but then, for a strategic or any

  other reason, discarded the idea.” Id. at ¶ 22.

¶ 27   In Cardman, the defendant moved to suppress his pretrial

  confession, but the trial court denied his motion. Cardman, ¶ 6.

  On appeal, Cardman raised a voluntariness claim that he hadn’t

  advanced in his suppression motion, and a division of this court

  concluded the claim was waived. Id. at ¶ 7. The supreme court

  disagreed, concluding that there wasn’t evidence that defense

  counsel “intended to relinquish Cardman’s right to challenge the


                                    13
  admissibility of the confession, including on voluntariness

  grounds.” Id. at ¶ 11. In so concluding, the supreme court also

  reasoned that defense counsel couldn’t have gained a strategic

  advantage by refraining from raising an argument to suppress

  damaging evidence. Id.

¶ 28   The errors advanced on appeal in Rediger, Smith, Phillips, and

  Cardman — and found not to have been waived — have two key

  characteristics in common: (1) there is no indication in the record of

  any of the four cases that counsel was actually aware at trial of the

  specific error complained of on appeal, Rediger, ¶ 43 (“Nor . . . do

  we perceive any evidence that Rediger knew of the discrepancy

  between the People’s tendered jury instructions and the charging

  document.”); Smith, ¶ 18; Phillips, ¶ 22; Cardman, ¶ 18; and

  (2) there was no conceivable strategic basis for not asserting the

  error at trial, Phillips, ¶ 28 (“[W]e are hard pressed to think of

  strategic reasons for failing to raise Phillips’s unpreserved claims in

  the trial court.”); Cardman, ¶ 11 (“Given that Cardman’s counsel

  clearly (and understandably) wanted the confession excluded from

  the trial, what benefit could he have obtained from his failure to




                                     14
  present an additional ground to contest its admissibility? None

  comes to mind.”); Rediger, ¶ 42; Smith, ¶¶ 17–18.

¶ 29   But the record here is more akin to that of Stackhouse2 rather

  than the quartet of cases discussed above. In Stackhouse, the

  supreme court concluded that defense counsel waived the right to

  object to a courtroom closure after counsel became aware of the

  closure but chose not to object to it. Stackhouse, ¶ 2. The supreme

  court reasoned that “[a]llowing a defense attorney who stands silent

  during a known closure to then seek invalidation of an adverse

  verdict on that basis would encourage gamesmanship, and any ‘new

  trial would be a “windfall” for the defendant . . . .’” Id. at ¶ 16

  (citation omitted).

¶ 30   Stackhouse is more apposite than the four more recent cases

  for two independent reasons. First, like the courtroom closure in

  Stackhouse, Forgette’s defense counsel was aware that a juror was

  asleep during the presentation of evidence but chose to remain

  mute regarding a remedy. The juror’s closed eyes in this case were



  2In Phillips v. People, 2019 CO 72, ¶¶ 26-29, the supreme court
  expressly confirmed the continuing viability of the waiver analysis it
  undertook in Stackhouse.

                                     15
  as apparent to defense counsel as the closed doors of the courtroom

  in Stackhouse. Indeed, at least with respect to counsel’s awareness

  of the error at trial, the case for waiver is more compelling here than

  in Stackhouse. In Stackhouse, the supreme court inferred counsel’s

  awareness of the supposedly improper courtroom closure from

  counsel’s presence in the courtroom during the closure. Id. at ¶ 4.

  Here no inference was necessary, as it was defense counsel who

  brought the fact a juror appeared to be sleeping to the court’s

  attention.

¶ 31   Second, there are conceivable strategic reasons for defense

  counsel not to have requested relief. As the supreme court

  recognized in Stackhouse, the strategic decision was “particularly

  apparent in the context of Stackhouse’s jury selection for his trial

  on charges of sexual assault on a minor.” Id. at ¶ 15. There,

  defense counsel may have favored closure to allow jurors to be

  candid, to avoid jurors intermingling with the victim’s family, or to

  avoid prejudicing the jury with pretrial media. Id.; see also Phillips,

  ¶ 22 (discussing the basis for inferring a waiver when defense

  counsel fails to object to a courtroom closure). Similarly, Forgette’s

  counsel may have determined that the sleeping juror was favorable


                                    16
  to the defense or that his effective absence from hearing eyewitness

  cross-examination was beneficial. See Richardson, ¶ 26 n.2 (noting

  in finding waiver of a juror challenge that “[d]efense counsel could

  have had sound strategic reasons for th[e] decision” not to object to

  the juror). This potential strategic rationale stands in stark

  contrast to Rediger, Smith, Phillips, and Cardman, where such a

  conceivable rationale was wholly absent.

¶ 32   Because strategic motivation may keep counsel from objecting

  to a sleeping juror and such decisions shouldn’t permit “an

  appellate parachute to non-objecting defense counsel” in the

  outcome of a conviction, Stackhouse, ¶ 16, we conclude that

  counsel’s failure to request relief for the known defect of a sleeping

  juror constitutes waiver.

¶ 33   Because we conclude that Forgette waived his right to

  appellate review of this issue, we won’t consider the merits of his

  contention. See, e.g., Richardson, ¶ 24 (“[W]aiver extinguishes error

  and therefore any appellate review.”).

                         B.   Evidentiary Claims

¶ 34   Next Forgette contends that the trial court’s two evidentiary

  errors warrant reversal. First, he contends that the trial court


                                    17
  abused its discretion under CRE 403 by admitting three photos of

  him taken while he was in custody. Second, he contends the court

  abused its discretion when it allowed an officer to testify regarding

  his behavior during the traffic stop that precipitated his arrest.

  Forgette also contends that, if the errors don’t warrant reversal on

  their own, then the errors cumulatively warrant reversal. We aren’t

  persuaded that the court erred.

                               1.    Photos

                  a.    Additional Factual Background

¶ 35   Forgette’s first contention relates to a series of five photos that

  were introduced as evidence to aid in his identification. These

  photos were Exhibits 19 through 23. Specifically, Forgette

  contends that, while Exhibits 19 and 20 were properly admitted,

  Exhibits 21, 22, and 23 shouldn’t have been admitted.

¶ 36   During a pre-trial hearing, the prosecutor said that Forgette’s

  appearance had changed significantly since the time of the

  burglary. Concerned about whether the eyewitnesses would be able

  to identify Forgette in court, the prosecutor said that she intended

  to introduce photos of Forgette to show how his appearance had

  changed over time if witnesses had difficulty identifying him.


                                    18
¶ 37   The photos at issue were taken several months apart from one

  another and provided a visual timeline of Forgette’s hair styles and

  weight gain since the first photo of him was taken on the night of

  the incident — later admitted as Exhibit 19 and shown below.

  Defense counsel had no objection to the admission of Exhibit 19

  but said that Forgette wouldn’t stipulate that the person pictured in

  Exhibit 19 was him.




                      Exhibit 19, taken August 10, 2014

¶ 38   Because whether Forgette was the person depicted in

  Exhibit 19 was going to be a contested issue at trial, the

  prosecution needed to connect Exhibit 19 to Forgette — as he

  appeared at trial. To meet this burden, the prosecutor said that he


                                    19
  intended to introduce four additional photographs of Forgette,

  taken since the August 10, 2014, arrest, for identification purposes.

  In support of his argument in favor of introducing these additional

  photos, the prosecutor said,

            And I think when ID is at such an issue, we
            have a need to provide as much information as
            we can regarding what the defendant’s
            appearance is and was, and those kind of
            things. As you know, he sits here not only
            with no facial hair, but as I’ve already made a
            record, with his hair slicked back. And the
            way he’s even wearing his hair, his hair almost
            has a different color to it.

¶ 39   The first photo the prosecution requested to introduce was

  Exhibit 20, shown below, a booking photo of Forgette taken a few

  days after his arrest. Forgette’s counsel didn’t object to the

  introduction of this photo.




                                    20
                      Exhibit 20, taken August 16, 2014

¶ 40   The photos in Exhibits 21, 22, and 23 were taken while

  Forgette was in custody for unrelated reasons. In these photos, like

  in Exhibit 20, Forgette is wearing jail-issued clothing. Unlike

  Exhibit 20, however, Forgette’s attorney objected to the introduction

  of these three photos, arguing that the photos implied criminality

  by providing a repeated visual of Forgette in jail-issued clothing

  (despite not objecting to Exhibit 20 — a photo depicting Forgette in

  jail-issued clothing). Forgette’s counsel argued that this repeated

  visual was unduly prejudicial, and suggested that, instead, the

  People should introduce a government-issued photo such as a

  driver’s license photo from the Division of Motor Vehicles. Or, in

  the alternative, defense counsel suggested that the court shouldn’t

  admit all three photos and instead choose only one or two to reduce

  the cumulative impact of their collective prejudice.

¶ 41   Based on Forgette’s attorney’s concerns, the photos in

  Exhibits 20, 21, 22, and 23 were eventually cropped and the jail-

  issued clothing visually removed using gray blocks over the portion

  of each photo where his clothing was visible. The court ruled that it

  would permit the People to introduce the cropped photos at trial.


                                    21
Below are Exhibits 21, 22, and 23 (as introduced and admitted at

trial):




                    Exhibit 21, taken June 2, 2015




                    Exhibit 22, taken July 1, 2015




                                22
                    Exhibit 23, taken September 21, 2015

¶ 42   In ruling to admit the photos, the trial court said,

            I mean, if there was a stipulation that [Exhibit]
            19 was the person in the courtroom, we
            wouldn’t need this, but the People do have a
            burden to prove these charges beyond a
            reasonable doubt. They’re entitled to present
            all the evidence of identity they have that’s not
            unduly prejudicial. These [cropped photos] do
            not show a jail uniform, and therefore I don’t
            think they’re unduly prejudicial. This fixes the
            jail issue.

  The court also said,

            If you were willing to stipulate that [Exhibit] 19
            was this Mr. Forgette, I wouldn’t have this
            issue. You don’t have to, but that means that
            you have placed identity at issue, and the
            People have the burden to prove that beyond a
            reasonable doubt, and so they’re entitled to
            show photos . . . . ID is an issue, and the
            People can’t be restricted from putting in


                                    23
             evidence that doesn’t have another prejudicial
             taint. And so I mean, these are certainly
             probative, and they’re not unfairly prejudicial.
             They establish what the People are entitled to
             show, that the person in these photos, which
             more closely resembles the defendant as he
             sits here today, is the defendant. That’s their
             burden, and they have to be allowed to attempt
             to carry it with relevant and admissible
             evidence.

              b.   Standard of Review and Legal Principles

¶ 43   A trial court’s decision to admit evidence is reviewed for an

  abuse of discretion. Yusem v. People, 210 P.3d 458, 463 (Colo.

  2009). A trial court abuses its discretion when its decision was

  “manifestly arbitrary, unreasonable, or unfair,” People v. Rath, 44

  P.3d 1033, 1043 (Colo. 2002), or it misapplied the law, People v.

  Williams, 2019 COA 32, ¶ 21. In assessing whether a trial court’s

  decision was manifestly arbitrary, unreasonable, or unfair, we ask

  not if we would have reached a different result but, rather, whether

  the trial court’s decision fell within a range of reasonable options.

  See People v. Rhea, 2014 COA 60, ¶ 58.

¶ 44   Evidence is relevant if it tends to make the existence of any

  fact of consequence to the determination of the action more

  probable or less probable than it would be without the evidence.



                                    24
  CRE 401. But relevant evidence may be excluded if the danger of

  unfair prejudice substantially outweighs the legitimate probative

  value of the evidence. CRE 403. Evidence is unfairly prejudicial

  only if it has an undue tendency to suggest a decision on an

  improper basis. Masters v. People, 58 P.3d 979, 1001 (Colo. 2002).

  In reviewing the trial court’s determination, we assume the

  maximum probative value that a reasonable fact finder might give

  the evidence and the minimum unfair prejudice to be expected.

  People v. Webster, 987 P.2d 836, 840 (Colo. App. 1998).

                              c.    Analysis

¶ 45   The trial court didn’t abuse its discretion by admitting

  Exhibits 21, 22, and 23 for two reasons.

¶ 46   First, the photos were substantially probative of identity, a

  hotly contested issue at trial. None of the eyewitnesses gave a

  strong positive in-court identification; instead, they said that

  Forgette, as he appeared at trial, looked different from the man who

  appeared at their home. For example, N.R.J. testified as follows:

             [Prosecutor]: Okay. [N.R.J.], I’m going to ask
             you do you see the individual that you
             encountered on August 10th, 2014, in the
             courtroom today?



                                    25
            [N.R.J.]: I believe it’s the defendant. He looks
            like he’s gained a lot of weight, not nearly as
            skinny, but --

            ....

            [Prosecutor]: You say you believe it’s him, and
            he’s gained a little bit of weight. Is there
            anything else about him that you notice is
            different?

            [N.R.J.]: Longer hair, no facial hair.

¶ 47   Similarly, C.B. testified that he believed the person in Exhibit

  19 was the person he encountered at his home on the night of the

  burglary. And while he believed that Forgette, sitting in court, was

  the same person he saw on that night, he said that Forgette looked

  different at trial than he did on the night in question. The

  prosecutor correctly anticipated that the issue of identification

  might be difficult based on Forgette’s change in appearance. And

  the disputed photographs — Exhibits 21, 22, and 23 — were

  probative of the contested issue of who was depicted in Exhibit 19.

  See People v. Thatcher, 638 P.2d 760, 768 (Colo. 1981) (a

  defendant’s mug shot is especially relevant to the defendant’s

  identification where the defendant’s appearance has changed

  between the time of the alleged crime and trial), superseded by rule

  on other grounds as stated in People v. Dist. Ct., 790 P.2d 332 (Colo.

                                    26
  1990); People v. Bozeman, 624 P.2d 916, 920 (Colo. App. 1980)

  (introduction of altered mug shots wasn’t an abuse of discretion

  because they were introduced for the purpose of identification in

  court).

¶ 48   Second, the photos weren’t unduly prejudicial. While

  reference to the existence of booking photos is generally considered

  prejudicial, it isn’t unduly prejudicial where the effect is mitigated.

  People v. Pickett, 194 Colo. 178, 185, 571 P.2d 1078, 1083 (1977)

  (holding that the introduction of mug shots wasn’t prejudicial

  because identifying numbers had been removed and the pictures

  were full-face photos, in street clothes); see also People v. Montoya,

  190 Colo. 11, 15, 543 P.2d 514, 517 (1975) (holding that the

  introduction of photographs wasn’t prejudicial where the photos

  were simple, without any police identification numbers or other

  indicators that they were taken while defendant was in custody); cf.

  People v. Borrego, 668 P.2d 21, 24 (Colo. App. 1983) (“While,

  generally, reference to the existence of mug shots is considered

  prejudicial, here the effect was mitigated because the prosecutor

  referred to the books of mugshots as ‘photograph albums.’”).

  Similar to Pickett and Montoya, the prejudicial impact of Forgette’s


                                     27
  custodial status in Exhibits 21, 22, and 23 was mitigated by the

  digitally imposed gray squares covering his jail-issued clothing.

  This mitigation effort left only full-face photos for the jury’s

  consideration regarding identification, and, thus, their admission

  wasn’t prejudicial. Pickett, 194 Colo. at 185, 571 P.2d at 1083;

  Montoya, 190 Colo. at 15, 543 P.2d at 517.

¶ 49   Accordingly, we conclude that the trial court didn’t abuse its

  discretion by admitting Exhibits 21, 22, and 23. See Williams, ¶ 21.

                             2.    Traffic Stop

                   a.   Additional Factual Background

¶ 50   The day of the burglary, Officer Zborowski stopped Forgette for

  an alleged traffic violation. During trial, the prosecutor called

  Officer Zborowski to testify about Forgette’s unruly behavior during

  the traffic stop. Officer Zborowski testified that after pulling him

  over, Forgette got out of the car, walked away from him, and didn’t

  listen to his instructions. Officer Zborowski handcuffed Forgette for

  disregarding his commands. Officer Zborowski testified that after

  he handcuffed Forgette, Forgette threw his car keys into his car and

  kicked his car door shut, locking the keys inside and preventing




                                     28
  Officer Zborowski from entering the vehicle. The stolen items were

  later found in the car after it was impounded.

¶ 51   The People sought to introduce Officer Zborowski’s testimony

  regarding Forgette’s conduct, arguing it was probative of his

  knowledge of the stolen items in his vehicle. The prosecutor

  reasoned that because Forgette went to “such great lengths” to

  prevent Officer Zborowski from accessing his vehicle, the jury could

  infer that he did so because he must have been hiding stolen items

  from the burglary. But Forgette argued that he behaved this way

  during the traffic stop because he had controlled substances and

  drug paraphernalia in the car that he didn’t want the officer to find,

  not because he was aware there were stolen items in the car.

¶ 52   Forgette contended that the People could have established that

  Forgette was driving the vehicle during the traffic stop and that the

  stolen items were found after the vehicle was impounded without

  introducing the unfairly prejudicial evidence of his behavior during

  the traffic stop. The trial court rejected this contention.

                           b.   Legal Principles

¶ 53   Res gestae evidence is “[e]vidence of other offenses or acts that

  is not extrinsic to the offense charged, but rather, is part of the


                                     29
  criminal episode or transaction with which the defendant is

  charged.” People v. Quintana, 882 P.2d 1366, 1373 (Colo. 1994). It

  is “generally ‘linked in time and circumstances with the charged

  crime, or forms an integral and natural part of an account of the

  crime, or is necessary to complete the story of the crime for the

  jury.’” Id. (quoting United States v. Williford, 764 F.2d 1493, 1499

  (11th Cir. 1985)). Res gestae evidence is generally “admissible to

  provide the fact-finder with a full and complete understanding of

  the events surrounding the crime and the context in which the

  charged crime occurred.” Id.

¶ 54   But, res gestae evidence must still pass the CRE 403

  balancing test and is inadmissible if it is irrelevant or creates a

  danger of unfair prejudice that substantially outweighs its probative

  value. People v. Jackson, 627 P.2d 741, 744 (Colo. 1981). Unfairly

  prejudicial evidence has an “undue tendency to suggest a decision

  on an improper basis, commonly but not necessarily an emotional

  one, such as sympathy, hatred, contempt, retribution, or horror.”

  People v. Herrera, 2012 COA 13, ¶ 41 (quoting Masters, 58 P.3d at

  1001).




                                     30
¶ 55   “[W]hen reviewing a trial court’s exercise of discretion in

  performing the balancing required by CRE 403, an appellate court

  must afford the evidence the maximum probative value attributable

  by a reasonable fact finder and the minimum unfair prejudice to be

  reasonably expected.” People v. Gibbens, 905 P.2d 604, 607 (Colo.

  1995).

                              c.    Analysis

¶ 56   Forgette asserts that the testimony related to his behavior

  during the traffic stop was inadmissible under CRE 403 because it

  was substantially more prejudicial than probative. We disagree.

¶ 57   To begin, like evidence of flight, the evidence of Forgette’s

  evasive and obstreperous conduct during a traffic stop that

  occurred shortly after the burglary — and at a time when the fruits

  of that burglary were in the vehicle’s trunk — is probative of

  Forgette’s consciousness of guilt. Cf. People v. Eggert, 923 P.2d

  230, 235 (Colo. App. 1995) (“Evidence concerning a defendant’s

  flight and efforts by police to locate and return him or her may be

  relevant to show consciousness of guilt.”). The testimony about

  Forgette’s conduct during the traffic stop was “linked in time and

  circumstances with the charged crime” and, by shedding light on


                                    31
  his consciousness of guilt, “provide[d] the fact-finder with a full and

  complete understanding of the events surrounding the crime and

  the context in which the charged crime occurred.” Quintana, 882

  P.2d at 1373 (quoting Williford, 764 F.2d at 1499). Thus, it was

  admissible as res gestae evidence.3

¶ 58   But “even res gestae evidence is subject to exclusion under

  CRE 403 if its probative value is substantially outweighed by the

  dangers of unfair prejudice, confusion of the issues, or misleading

  the jury.” People v. Gladney, 250 P.3d 762, 768 (Colo. App. 2010)



  3 Members of our supreme court have expressed reservations about
  “the continued appropriateness of the res gestae doctrine.” Zapata
  v. People, 2018 CO 82, ¶ 70 (Hart, J., specially concurring) (joined
  by Gabriel, J.); cf. also People v. Rojas, 2020 COA 61, ¶¶ 54-75
  (urging the abandonment of the res gestae doctrine) (Furman, J.,
  dissenting) (cert. granted Oct. 6, 2020). Indeed, the continuing
  viability of the res gestae doctrine in Colorado is in some flux, as
  the supreme court has recently granted certiorari on the issue of
  “[w]hether this court should abolish the res gestae doctrine.” Rojas
  v. People, (Colo. No. 20SC399, Oct. 6, 2020) (unpublished order);
  see also Zapata, ¶ 70 (Hart, J., specially concurring) (suggesting
  that, “in an appropriate case, [the supreme] court should consider
  whether to join other jurisdictions that have abandoned the
  doctrine”). Our analysis here, however, doesn’t hinge on the
  availability or viability of the res gestae doctrine; indeed, even in the
  absence of the res gestae doctrine, the evidence of Forgette’s
  conduct during the traffic stop would be relevant under CRE 401.
  And, as such, the evidence’s admission would be subject to and, for
  the reasons set forth below, would survive a CRE 403 analysis.

                                     32
  (citing People v. Rollins, 892 P.2d 866, 873 (Colo. 1995)). Forgette

  contends that the trial court still should’ve excluded the evidence

  under CRE 403 because there was an alternative and highly

  prejudicial explanation for his conduct. Specifically, he contends

  that the actual reason he was uncooperative during the traffic stop

  is that there were controlled substances and drug paraphernalia in

  the car that he didn’t want police to find, and not because there

  were stolen goods in the trunk.

¶ 59   The fact that there may have been an equally or similarly

  plausible explanation for Forgette’s conduct during the traffic stop

  — and that providing that alternate reason to the jury could be

  prejudicial to him — didn’t bar the prosecution from presenting the

  otherwise admissible evidence. To be sure, the People’s

  introduction of Forgette’s conduct during the traffic stop as

  evidence of his consciousness of guilt for the crime charged put

  Forgette on the horns of a dilemma: providing the jury with an

  alternative explanation for his obstreperous conduct would disclose

  uncharged criminal conduct to the jury. But the existence of that

  dilemma was a problem of his own making. And it surely didn’t

  create unfair prejudice barring the evidence under CRE 403.


                                    33
¶ 60   Simply put, the fact that there may have been more than one

  explanation for Forgette’s conduct during the traffic stop didn’t

  render the evidence inadmissible under CRE 403. See

  Commonwealth v. Booker, 436 N.E.2d 160, 163 (Mass. 1982) (“That

  there may have been other reasons for the flight presents a question

  for the jury in considering the probability that the defendant fled

  because of a consciousness of guilt of the crime charged in the

  indictments and for which he was on trial.”).

¶ 61   As the Massachusetts Supreme Court aptly explained in

  Booker,

            [a]lthough the evidence explaining a possible
            motive for the defendant’s flight, other than
            consciousness of guilt of the crime charged in
            the instant case, tended possibly to prejudice
            the defendant by showing that he was involved
            in other criminal activity, this factor does not
            render the flight evidence inadmissible.
            Evidence that tends to show consciousness of
            guilt is relevant and is not rendered
            inadmissible simply because it may indicate
            that the defendant has committed another
            offense.

  Id. (emphasis added) (citations omitted); see also State v. McDaniel,

  777 N.W.2d 739, 747 (Minn. 2010) (“The fact that [the defendant]

  may have had another reason to avoid the police does not alone



                                    34
  render the evidence inadmissible.”); Ricks v. Commonwealth, 573

  S.E.2d 266, 269 (Va. Ct. App. 2002) (“While appellant argues his

  flight could have been the result of the outstanding warrants or his

  possession of marijuana, these potential multiple causes for the

  flight do not obviate the ‘consciousness of guilt’ nexus with the

  murder.”); Langhorne v. Commonwealth, 409 S.E.2d 476, 480 (Va.

  Ct. App. 1991) (A defendant “cannot avoid the inferences which the

  fact finder may draw from his actions because other charges were

  pending against him and he may also have been evading those

  charges.”).

¶ 62   Accordingly, the trial court acted within its discretion when it

  concluded that Forgette’s obstreperous conduct during the traffic

  stop was relevant to his consciousness of guilt and that such

  evidence wasn’t inadmissible under CRE 403 based on a potentially

  prejudicial alternate explanation.

                         3.    Cumulative Error

¶ 63   Forgette last contends that even if the alleged evidentiary

  errors don’t warrant reversal separately, they do cumulatively. But

  because we conclude that the trial court didn’t err, we reject

  Forgette’s cumulative error contention. People v. Conyac, 2014 COA


                                    35
  8M, ¶ 152 (“The doctrine of cumulative error requires that

  numerous errors be committed, not merely alleged.”).

                        C.    Aggravated Sentence

¶ 64   Forgette contends that the trial court erred by aggravating his

  sentence based on the fact that he was on felony probation at the

  time of the offense because only a jury may properly find facts that

  aggravate a sentence. We disagree.

¶ 65   A defendant who is on felony probation at the time of

  commission of a crime is subject to sentence enhancement. § 18-

  1.3-401(8)(a)(III), C.R.S. 2020.

¶ 66   In general, a sentence may only be aggravated based on facts

  found by a jury beyond a reasonable doubt. See Blakely v.

  Washington, 542 U.S. 296, 301 (2004); Apprendi v. New Jersey, 530

  U.S. 466, 490 (2000).

¶ 67   A court may, however, aggravate a sentence based on a judge-

  found fact that a defendant has a prior conviction. Lopez v. People,

  113 P.3d 713, 723 (Colo. 2005). Similarly, a court may aggravate a

  defendant’s sentence based on the judge-found fact that the

  defendant was on probation at the time of the crime. People v.

  Huber, 139 P.3d 628, 633-34 (Colo. 2006).


                                     36
¶ 68   Here, the court found that Forgette was on felony probation

  when he committed the crime in this case. Therefore, the court

  didn’t err by increasing Forgette’s sentence based on that fact. See

  Mountjoy v. People, 2018 CO 92M, ¶ 29 (“[T]he presence of one

  Blakely-compliant or Blakely-exempt fact renders an aggravated

  sentence constitutionally sound even if the sentencing judge also

  considered facts that were not Blakely-compliant or Blakely-

  exempt.”).

                            III.   Conclusion

¶ 69   For the reasons set forth above, we affirm Forgette’s conviction

  and sentence.

       JUDGE FOX and JUDGE FREYRE concur.




                                    37